Citation Nr: 1633740	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active military service from July 1972 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2015, the Board denied service connection for diverticulosis.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2016 Partial Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision with respect to the denial of his claim for service connection for diverticulosis, ordering that the Board consider a statement regarding diverticulosis in a July 2013 medical report from N. R., M.D.  

In the November 2015 decision, the Board also remanded the issue of service connection for obstructive sleep apnea (OSA) to the Agency of Original Jurisdiction (AOJ) for additional development as well as the issuance of a supplemental statement of the case (SSOC).  This part of the decision was not vacated.  While the VA electronic records located in Veterans Benefits Management System (VBMS)/Virtual VA, indicate that additional development is being undertaken at the AOJ, all of the action ordered by the Board has not been undertaken.  A SSOC has not been issued and the matter has not been recertified to the Board for appellate review.  Under the circumstances, the issue of service connection for OSA will not be addressed in this decision, but will be addressed in a later Board decision if the claim is not granted by the AOJ.  



FINDING OF FACT

The competent, credible and probative evidence does not establish that the Veteran's diverticulosis had its onset during his active military service or is otherwise related to such service.  


CONCLUSION OF LAW

Diverticulosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  A standard letter issued in March 2010 satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Service treatment records, VA and identified private treatment records have been obtained.  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Board notes that an in-person VA examination has not been afforded to the Veteran but a medical opinion was obtained in December 2011.  As the evidence already establishes the presence of a current disability, the Board finds that examination of the Veteran was not needed as the only issue remaining in dispute is whether there is a nexus relationship between the Veteran's current disability and his military service.  Consequently, a medical opinion alone is appropriate in the present case.  The report of the medical opinion reflects that the examiner considered the Veteran's past medical history as documented in the available service treatment records and post-service medical treatment records, as well as his current contentions, and rendered an appropriate opinion consistent with the evidence of record.  The Board, therefore, concludes that this medical opinion is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of this claim. 

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247, 253 (1999).  Subsection (a) of 38 C.F.R. § 3.303 requires that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). 

Direct service connection for chronic diseases may also be established under the criteria set forth in § 3.303(b) which requires, in part, a showing of (1) a chronic disease in service; (2) no intercurrent cause(s) of the chronic disease; and (3) manifestations of the chronic disease are present at the time the claimant seeks to establish service connection for the chronic disease.  Id. at 1335-36.  "[T]here is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1336.

In addition, 38 C.F.R. § 3.303(b) provides that a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Id.  Proof of continuity of symptomatology establishes the nexus requirement between service and the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Initially the Board notes that diverticulosis is not an enumerated chronic disease set forth in 38 C.F.R. § 3.309(a).  Consequently, the Board need not consider whether service connection is warranted on a presumptive basis pursuant to 38 C.F.R. § 3.307(a)(6) or on the basis of chronicity and continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b).  The Board proceeds, therefore, to consider whether service connection is warranted based upon the totality of the evidence as set forth in 38 C.F.R. § 3.303(a).

As instructed in the JMR, the Board will re-examine this claim and include consideration of the July 2013 statement by Dr. R., which the parties to the JMR characterized as "favorable evidence."  See Allday v. Brown, 7 Vet. App. 517, 527 (1995) (Board is required to provide the reasons for its rejection of any material evidence favorable to the veteran.)

The post-service medical evidence shows the Veteran was diagnosed by colonoscopy to have diverticulosis.  See October 21, 2009, colonoscopy report from the U.S. Naval Hospital in Naples, Italy.  He underwent surgery for diverticular disease of the large intestine with laparoscopic sigmoid resection in November 2009.  Thus, a current disability has been established.

In his January 2010 claim, the Veteran stated that, during the 1980's, he went to sick bay and complained of pain in his left side and midsection and was told it was something he ate.  After testing, he was told he had a small ulcer that was treated with medication; however after that went away, he still had pain in his left side.  Over the years, he went to the Navy hospital three times and complained about the pain.  In February 2004, he was admitted to the hospital for diverticulosis and in November 2009 underwent a laparoscopic sigmoid resection for it.

The service treatment records show the Veteran underwent extensive work up and treatment for upper gastrointestinal problems (diagnosed as gastritis, gastroesophageal reflux and ulcer) and a chronic cough that was eventually determined to be related thereto.  There is, however, no indication of any bowel problems in service.  Although an August 1978 sick call note shows the Veteran complained of right lower quadrant pain, examination was normal and no further complaints are seen in the service treatment records.  Furthermore, the pain shown was on the right side and the Veteran has currently reported his pain to be on the left.  In addition, upper gastrointestinal studies done in March and May of 1992 showed mild rotation of the small bowel but no indication of diverticulosis of either the small or large intestine. 

The only mention of pain in the left lower quadrant in service was the Veteran's self-report on his separation examination in May 1992.  At that time, he complained of "pains in the chest and lower left side."  The physician's summary merely noted, however, that he was being treated for peptic ulcer disease and no intestinal abnormality was found on examination.

Consequently, the Board finds that the service treatment records fail to demonstrate that the Veteran had diverticulosis, or symptoms thereof, in service as all the symptoms he had were related to his upper gastrointestinal problems of gastritis, GERD and ulcer, and the complaints of lower abdominal pain were too far in time (about 15 years) to be related. 

In support of his claim, the Veteran submitted a July 2011 statement from his treating physician at the U.S. Naval Hospital in Naples, Italy.  In this statement, the physician stated that the Veteran's "diverticulitis may have been present prior to his discharge from the service based on the diagnosis of left lower quadrant he had prior to discharge."  The Board does not find this opinion to be adequate and, therefore, probative. 

Service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the treating physician could not confirm the etiology of the Veteran's disability, only that it could possibly be ("may have been") related to service.  As such, this opinion does not have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

Furthermore, this medical opinion is based upon an inaccurate factual premise, in other words, that the Veteran had a diagnosis of "left lower quadrant" in service.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), Swann v. Brown, 5 Vet.App. 229 (1993).  The service treatment records do not show any diagnosis of a disorder related to the left lower quadrant of the abdomen.  Rather they only show the Veteran's reported history of pain in the chest and lower left side on his separation examination in May 1992.  The diagnosis noted by the examiner at that time, however, was peptic ulcer disease.  Thus, the private medical opinion is based on an inaccurate factual premise, to wit, that there was a diagnosis of a disorder of the left lower quadrant of the abdomen.  As such, it is afforded little probative value. 

In the December 2011 medical opinion obtained by VA, the VA physician stated that a diagnosis of LLQ (left lower quadrant) prior to discharge could be many things.  Left lower quadrant or the abdomen (presumably referring to the Veteran's report of pain in this area) could also be caused by constipation or any type of vague abdominal pain.  That symptom on its own does not designate a diagnosis of diverticulitis, which is an inflammation of the diverticulum of the bowels.  The physician stated that there is no evidence in the records that diverticulitis was present while the Veteran was on active duty.  Therefore, it was the physician's opinion that the Veteran's diverticulitis is not caused by or a result of his military service. 

As noted in the JMR, a July 2013 medical report from Dr. R. is of record.  This report is characterized as, Gastrointestinal disability evaluation - Esophageal conditions disability evaluation.  Under the heading of "Personal history," the following is recorded: 

The patient complains occasional pyrosis (worsening lying in the bed). He does not complain nausea vomiting abdominal pain.  He takes Nexium 40 mg 1 tab daily and Gaviscon for gastroesophageal reflux. In 2006 he underwent surgical laparoscopic correction of Natal hernia (Nissen fundoplication). He complained heartburn since early 80s and his conditions improved after surgical correction. After 7 years from his hiatal hernia surgery symptoms about gastroesophageal reflux are presenting again with chronic cough presenting when he wakes up and getting better during the day. He underwent laparoscopic cholecystectomy in 2004. He underwent laparoscopic resection of sigma for diverticula in 2009. Symptoms suggestive for diverticular disease (abdominal pain, bloating and diarrhea) presented first in 1990, worsening till the beginning of 2009 when a diagnosis of diverticular disease and recurrent episodes of diverticulitis have been done. He now continues to complain slight occasional pain in left iliac fossa.

The Board finds that this statement by Dr. R. is not actually an opinion but rather a recitation of personal history reported by the Veteran.  In support of this finding, the Board cites to the fact that the statement is contained in the "Personal history" section of the examination report.  Moreover, the statement appears in a reported history section of an examination for another gastrointestinal disability.  To the extent that it represents Dr. R.'s opinion that the abdominal pain, bloating and diarrhea first presented in 1990 and were suggestive for diverticular disease not diagnosed until 2009, the Board does not find it probative and in fact considers it speculative much in the same way as the aforementioned July 2011 statement from the treating physician.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, the Board finds that the VA physician's December 2011 medical opinion is the more probative and persuasive evidence of record as to whether the Veteran's currently diagnosed diverticulosis is related to his medical service as that opinion is clearly based upon the entire record which included the Veteran's contentions and STRs as well as sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Furthermore, the Board finds it to be consistent with the other medical evidence of record, especially the lack of any treatment or diagnosis of diverticulosis until many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  A November 1999 treatment note from the U.S. Naval Hospital in Naples, Italy, shows that, despite complaints of left abdominal pain for several days, a diagnosis of diverticular disease was very much doubted.  Rather the source of his symptoms were thought to either be muscular or, more remotely, sigmoid irritation from retained stool.  Even if this could be accepted as evidence of symptoms of the currently diagnosed diverticulosis, it was more than seven years after the Veteran's discharge from active service and, therefore, is too remote to show a connection to service.  Moreover, according to the Veteran, a diagnosis of diverticulosis was not made until February 2004, although those treatment records are not available so the earliest diagnosis seen in the medical evidence available was in October 2009.  Even so, the February 2004 diagnosis is again is too remote to show a relationship to service having been made about 17 years after the Veteran's discharge.  Id.  

Finally, the Board notes that the parties to the JMR noted the Veteran's argument that in-service reported nausea symptom, diagnosed as ingestion caused by diet, on February 3, 1983, R. at 378, and reported stomach cramping symptom on July 8, 1988, R. at 381, were early symptoms associated with his diverticulosis based on a National Institute of Health (NIH) internet article noting that nausea and cramping may be symptoms associated with diverticulosis.  See NIH: National Institute of Diabetes & Digestive & Kidney Diseases, Diverticulosis & Diverticulitis, https://www.nlm.nih.gov/medlineplus/diverticulosisanddiverticulitis.html (last updated Jun. 1, 2016).  The studies do not address whether this Veteran experienced diverticulosis initially in service.  In other words, the literature does not address the Veteran's specific factual situation, and is too general and inconclusive.  As such, the medical literature is not probative.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  Again, the most probative medical evidence, the 2011 VA opinion, is against a finding that this Veteran's current diverticulosis was first manifested in service.  

Consequently, the Board finds that the preponderance of the evidence is against finding that the Veteran's currently diagnosed diverticulosis either had its onset during his active military service or is otherwise related thereto.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.


ORDER

Service connection for diverticulosis is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


